DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 6, 8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. JP 2006-232523 A (hereinafter “Tamura”).
Regarding claim 1, Tamura, with reference to annotated FIG. 5 below, teaches a sheet transport device comprising: 
a first transport roller (two inner of 12,  shown in FIGS. 1, 2, 4, and 5) that transports a sheet and that has two first nip parts (two of 12B, shown in FIG. 4 and 
a second transport roller (3 or 4, shown in FIG. 2) that transports the sheet, that is disposed upstream of the first transport roller in a sheet transport direction, that has a second nip part (implicit), and that stops exerting a force (capable, depending on the length of a sheet) that transports the sheet when the sheet has been transferred to the first transport roller; and 

    PNG
    media_image1.png
    505
    864
    media_image1.png
    Greyscale

two tension-applying parts (outer nip parts of 12 and 13, see annotated figure 5 above) that are provided on the first transport roller, on the outer side of the two first nip parts in the sheet width direction, and that apply, to the sheet, tension pulling the sheet outward in the sheet width direction, and 
the two tension-applying parts each have one roller (13) and another roller (12a, refer to FIG. 4) that nip the sheet, the one roller has an axis that is inclined with respect 
	Tamura teaches the claimed invention except wherein:
the second nip part of the second transport roller nips a portion of the sheet at a position different from at least one of the first nip parts in the sheet width direction, and
the one roller has an axis that is inclined from 0.5 degrees to 5 degrees with respect to the sheet width direction as viewed in a sheet thickness direction.
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to include a second nip part that nips a portion of the sheet at a position different from at least one of the first nip parts in the sheet width direction since it was commonly known in the paper feeding art that conveyance rolllers routinely include a single nip arrangement (nipping a sheet entirely in the sheet width direction), or a central a nip portion (roller located in the middle of a sheet in sheet width direction), or outer edge nip portions (rollers located on lateral sides of sheet in the sheet width direction) to effectively convey a sheet downstream.  The modification would provide where the second nip part would not be located at the same position in the sheet width direction as the first nip parts of the first transport roller.
Also, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the axis of the one roller inclined from 0.5 degrees to 5 degrees with respect to the sheet width direction as viewed in a sheet 
Regarding claim 3, wherein the other roller is rotated by a rotational force transmitted from the first transport roller, and the one roller is rotated in a driven manner by the rotating other roller.
Regarding claim 6, wherein the first transport roller transports the sheet received from the second transport roller such that the sheet is in a flat state (refer to FIG. 2, showing a flat inclined state of the sheet) between the first transport roller and the second transport roller.
	Regarding claim 8, wherein the first transport roller transports the sheet received from the second transport roller such that the sheet is in a flat state between the first transport roller and the second transport roller.
	Regarding claim 11, an image forming apparatus (see FIG. 2) comprising: the sheet transport device according to Claim 1; and an image forming unit (6) that forms an image on a sheet transported by the sheet transport device.
	Regarding claims 12-14, further comprising: a third transport roller (2) that is disposed upstream of the second transport roller and that transports the sheet along a feed path, which is in a straight-line shape (refer to FIG. 2) between the third transport roller and the second transport roller.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/Primary Examiner, Art Unit 3656